Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 depends upon claim 3.  However, the limitation in claim 13 is the same as in claim 3.  The Examiner suggests changing the dependency of claim 13 to another claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka (US 5408383), in view of Drotleff (US 7897913).
Regarding claim 1, Nagasaka discloses an electronic control module, comprising: 
a first printed circuit board element (circuit board 50); 
a unit (unit comprising silicon gel 160 and components 53) with an element (components in control circuit 53) configured to detect at least one measurement value (control circuit is inherently measuring and calculating values), the element fixed on a second printed circuit board element (circuit board 52) and electrically connected to the second printed circuit board element; and 
a sensor unit support (frame 12) that is fixed on the first printed circuit board (50) element and has a sensor unit receptacle (receptacle of frame 12 for receiving circuit board 52) configured to receive the sensor unit, the unit fixed in the sensor unit receptacle, 
Nagasaka does not explicitly disclose a sensor unit with a sensor element; wherein the second printed circuit board element has a flexible region that separates a first subregion of the second printed circuit board element from a second subregion of the second printed circuit board element, and wherein the first subregion is at a predetermined angle in relation to the second subregion, and the sensor element is electrically connected to the first printed circuit hoard element by the second subregion of the second printed circuit board element.
Nagasaka suggests the flexible region such as the wirebond, bonding portion 62b and connection lead 63.
	Drotleff teaches a first circuit board (3, figure 1), a second circuit board (4), a sensor (5) on the second circuit board (4), and a flexible region (6) which is at a predetermine angle in relation to the second circuit board (4).
	It would have been obvious to one having skill in the art at the effective filing date of the invention to add a sensor to a circuit board in order to bring input signal to the circuit board when the circuitry is required additional data.  It is also obvious to one having ordinary skill in the art to have a flexible section attached to two circuit board in order to interconnect two circuit boards together and fit two circuit boards in the limited space of the electronic device housing.

Regarding claim 2, Nagasaka, in view of Drotleff, discloses the claimed invention as set forth in claim 1.  Nagasaka further discloses the sensor unit support has a hollow space (space in the frame 10) configured to receive an electrical connecting region (region containing the wirebond, 62b and 63) between the second subregion of the second printed circuit board element and the first printed circuit board element, and wherein the hollow space is sealed off in an oil-tight manner from the surrounding area (the region is sealing off by silicon gel 16).

Regarding claim 3, Nagasaka, in view of Drotleff, discloses the claimed invention as set forth in claim 1.  Nagasaka further discloses the sensor unit support comprises a thermoplastic (frame 10 is formed of synthetic resin; thermoplastic is a type of synthetic resin).

Regarding claim 4, Nagasaka, in view of Drotleff, discloses the claimed invention as set forth in claim 1.  Nagasaka further discloses the second subregion of the second printed circuit board element is electrically connected to the first printed circuit board element by a spring contact connection (the contact 63, Fig. 12, appears to be a spring contact).

Regarding claim 5, Nagasaka, in view of Drotleff, discloses the claimed invention as set forth in claim 1.  Nagasaka further discloses the sensor element and the flexible region of the second printed circuit board element is sealed off in an oil-tight manner from the surrounding area by a thermoset material (silicon gel 16 sealing off the circuit board and flexible region).

Regarding claim 6, Nagasaka discloses a method for producing an electronic control module that includes 
a first printed circuit board element (circuit board 50) and 
a unit, the unit has a second printed circuit board element (circuit board 52), the unit further has an element (components such as in control circuit 53) configured to detect at least one measurement value (control circuit is inherently measuring and calculating values), the sensor element is closed off in an oil-tight manner from the surrounding area by a sealing-off material (silicon gel 16 sealing off the components), 
the method comprising: arranging a sensor unit support (frame 10) on the first printed circuit board element and connecting the sensor unit support to the first printed circuit board element, wherein the sensor unit support has a sensor unit receptacle (opening in frame 10 to receive circuit board 52, silicon resin 16 and metal plate 43) configured to receive the sensor unit; and 
arranging and fixing the unit in the sensor unit receptacle such that the sensor element is electrically connected to the first printed circuit board element by the second subregion.
Nagasaka does not explicitly disclose a sensor unit that has a sensor element; a flexible region into a first subregion and a second subregion, the first subregion is at a predetermined angle in relation to the second subregion; the sensor element is fixed on the first subregion of the second printed circuit board element and is electrically connected to the second printed circuit board element.
Nagasaka suggests the flexible region such as the wirebond, bonding portion 62b and connection lead 63.
	Drotleff teaches a first circuit board (3, figure 1), a second circuit board (4), a sensor (5) on the second circuit board (4), and a flexible region (6) which is at a predetermine angle in relation to the second circuit board (4).
	It would have been obvious to one having skill in the art at the effective filing date of the invention to add a sensor to a circuit board in order to bring input signal to the circuit board when the circuitry is required additional data.  It is also obvious to one having ordinary skill in the art to have a flexible section attached to two circuit board in order to interconnect two circuit boards together and fit two circuit boards in the limited space of the electronic device housing.

Regarding claim 7, Nagasaka, in view of Drotleff, discloses the claimed invention as set forth in claim 6.  Nagasaka further discloses before arranging and fixing the sensor unit in the sensor unit receptacle, the method further comprises: applying an encapsulation material (applying silicon gel 16 on circuit board 50) configured to seal off electrical components on the first printed circuit board element in an oil-tight manner from the surrounding area; and curing the encapsulation material (curing the silicon gel 16).

Regarding claim 8, Nagasaka, in view of Drotleff, discloses the claimed invention as set forth in claim 6.  Nagasaka further suggests the second subregion of the second printed circuit board element is electrically connected to the first printed circuit board element by a spring contact connection (the second region include spring contact 63, figure 12).

Regarding claim 9, Nagasaka, in view of Drotleff, discloses the claimed invention as set forth in claim 6.  Nagasaka further discloses a height of the sensor unit support (height of frame 10) is matched to a prespecified height (the height of frame 10) by removing a portion of the sensor unit support (removing a portion of frame 10 that does not affect the height of the frame).

Regarding claim 10, Nagasaka, in view of Drotleff, discloses the claimed invention as set forth in claim 6.  Nagasaka further discloses the sensor unit is arranged and connected to the sensor unit support such that a hollow space of the sensor unit support (space inside frame 10), in which an electrical connection (connection between circuit board 52 and circuit board 50) is established between the second subregion and the first printed circuit board element, is closed off in an oil-tight manner from the surrounding area (sealing off by silicon resin 16).

Regarding claim 11, Nagasaka, in view of Drotleff, discloses the claimed invention as set forth in claim 1.  Nagasaka further discloses the electronic control module is configured for a transmission (paragraph 18, lines 58 - 63).

Regarding claim 12, Nagasaka, in view of Drotleff, discloses the claimed invention as set forth in claim 2.  Nagasaka further discloses the hollow space is sealed off in the oil-tight manner from the surrounding area by the sensor unit (space inside frame 10 is seal off by circuit board 52).

Regarding claim 13, Nagasaka, in view of Drotleff, discloses the claimed invention as set forth in claim 3.  Nagasaka further discloses the sensor unit support consists of a thermoplastic (frame 10 is formed of synthetic resin; thermoplastic is a type of synthetic resin).

Regarding claim 14, Nagasaka, in view of Drotleff, discloses the claimed invention as set forth in claim 5.  Nagasaka further discloses the sensor unit and the flexible region of the second printed circuit board element is sealed off in the oil-tight manner from the surrounding area by the thermoset material (top surface of circuit board 52 is sealed off by silicon resin 16).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Seo (US 20180077808) discloses, in Fig. 6, a first circuit board 85, a second circuit board 70, a flexible region BA1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289. The examiner can normally be reached M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BINH B TRAN/Primary Examiner, Art Unit 2848